Title: Queries for a Conversation with Lord Camden, [27 December 1774?]
From: Franklin, Benjamin
To: 


[December 27, 1774?]
Qu. What were the original Ideas upon which the Colonies were settled?
What was the State of their Government during the first Reigns?
Were they established at the Expence of Govt here?
Did the Parliament make any Grants to defray or aid the first Charge, or for Protecting the Settlers?
Was the Parliament advis’d with by the Crown concerning the Terms of Settlement? Did it form any Regulations thereupon? Did it understand itself to have any Power over them?
Did not the Colonists go over free from the Laws of this Country, with a Right to adopt such of them as they should judge convenient to their Circumstances and reject others? And did they not in fact do so?


Were they not first reduc’d to any Submission to Parliament in the Time of the great Rebellion?
Has it not been by degrees since the Restoration that the Parliament has assumed a Power of Legislation for America?
What is the present State of Power assumed by Parliament over the Colonies?
What Changes may be advantageously for both Countries made therein?
What would be the best Constitution for the Colonies as connected with this Country? And how is it to be obtained?
 
Notation: Queries relating to the Colonies, to be discuss’d with Lord C––n.
